F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                            JUN 18 2003
                                 TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                               Clerk

 BRYON KARL CANADY,
               Plaintiff-Appellant,                      No. 02-3422
 v.                                              (D.C. No. 02-CV-2264-KHV)
 UNIFIED GOVERNMENT OF                                    (D. Kansas)
 WYANDOTTE COUNTY/KANSAS
 CITY, KANSAS,
               Defendant-Appellee.


                            ORDER AND JUDGMENT *


Before TACHA, Chief Judge, McKAY and McCONNELL, Circuit Judges.


       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       This is a pro se appeal of an action pursuant to 42 U.S.C. § 1983.

Appellant alleged an assault by three officers of the Kansas City, Kansas, Police

Department. He alleged continuing medical problems as a result of the assault,


       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
and sought $500,000 in actual and $500,000 in punitive damages. The district

court dismissed the action for failure to state a claim and Appellant appealed.

      The district court explained that Defendant could not be liable for the acts

of its employees and agents under § 1983 on a theory of vicarious liability or

respondeat superior. The court explained that the municipality could only be held

liable if an official custom or policy caused a violation of Appellant’s

constitutional rights. Concluding that the complaint did not suggest any link

between a violation of Mr. Canady’s constitutional rights and a policy or custom

of the municipality, the court sustained Defendant’s motion to dismiss.

      We have reviewed the record and the briefs, and we agree with the district

court that Appellant did not allege that the officers were acting pursuant to any

official policy or custom of the municipality. In his brief on appeal, Mr. Canady

claims that he is alleging liability based on the municipality’s failure to

adequately train or supervise the officers. It does not appear that Appellant raised

this argument in the district court. We do not typically consider arguments raised

for the first time on appeal, except in very limited circumstances. See Crow v.

Shalala, 40 F.3d 323, 324 (10th Cir. 1994) ("Absent compelling reasons, we do

not consider arguments that were not presented to the district court.").

      In any case, Mr. Canady’s conclusory allegations of inadequate training and

supervision are insufficient to survive summary judgment. As we have stated


                                          -2-
before, in order to state a claim for liability of a municipality based on inadequate

training, a plaintiff must establish that

      (1) the officers exceeded constitutional limitations on the use of
      force; (2) the use of force arose under circumstances that constitute a
      usual and recurring situation with which police officers must deal;
      (3) the inadequate training demonstrates a deliberate indifference on
      the part of the city toward persons with whom the police officers
      come into contact, and (4) there is a direct causal link between the
      constitutional deprivation and the inadequate training.

Brown v. Gray, 227 F.3d 1278, 1286 (10th Cir. 2000); see also Allen v.

Muskogee, Okla., 119 F.3d 837, 841-42 (10th Cir. 1997). Appellant has done

nothing more than make a conclusory allegation that “these officers did not have

the proper training or supervision, if they did they would have acted in Gross

negligence.” Aplt. Br. at 4. Because Appellant has failed to allege facts that the

Unified Government of Wyandotte County acted with deliberate indifference and

that the officers’ actions were directly caused by an inadequacy in training or

supervision by the municipality, we affirm the district court’s order dismissing

this action.

      AFFIRMED.



                                                  Entered for the Court

                                                  Monroe G. McKay
                                                  Circuit Judge



                                            -3-